Smith, J.
(concurring). At the hearing on the motion to suppress the gun, Detective Christopher Turner was the only witness for the People and the only person who testified to the facts of the stop and the arrest. Defendant testified in his own behalf but his testimony was limited to the statement that the gun was inside of a black bag which was inside of an army bag.
On October 25, 1985, the 25th Precinct received a call from an anonymous male that a man named "Poppo”, who was wanted for murder, was getting a haircut in a barber shop on 116th Street and Third Avenue in Manhattan, New York City. The man was described as Hispanic, large, wearing a white sweater, carrying a shoulder bag and driving a black Eldorado Cadillac car. Detective Turner testified that he believed the caller stated that the gun was in the bag. Detective Turner could not remember if he had personally taken the call.
On October 25, 1985 around 11:00 A.M., Detective Turner and his partner proceeded in plain clothes in an unmarked *41car to the area of 116th Street and Third Avenue. They went to the barber shop but did not see the defendant. They saw the black Cadillac in front of the barber shop. The two officers walked away and then turned around to come back. Detective Turner saw defendant and another man exit the barber shop and walk directly to the Cadillac. Defendant was wearing a bulky white knit sweater and dungarees and was carrying a shoulder bag. The second man was Hispanic, about 5-feet, 6-inches tall and had a thin build.
The two policemen approached the defendant and his companion with their guns drawn. The officers identified themselves. The defendant, who was in the driver’s seat, and his companion were ordered out of the car. Detective Turner frisked the passenger. The other officer frisked the defendant. Nothing was found on either man. Detective Turner reached into the front seat and picked up the shoulder bag. He noted the weight and felt the outline of a gun. He unzipped the bag and found a gun, a 5-shot, 3-inch Rossi revolver. It contained five live rounds of ammunition. The defendant was arrested.
The issue here is the action taken by the police following an anonymous phone call in which a specifically described person was alleged to have a gun. Certainly, in this case the police had a common-law duty to inquire based upon reasonable suspicion that criminal activity was afoot. (People v De Bour, 40 NY2d 210, 223 [1976].) Here, in addition to the stop, without a word and without any action by the defendant which suggested criminal activity, the police proceeded to frisk the defendant and his companion and to remove the bag from the car. While the immediate frisk may not have been permissible given the facts, including that there was no showing that the caller was reliable or the source of his information (see, People v Elwell, 50 NY2d 231 [1980]; People v Bond, 116 AD2d 28 [1986]), it was reasonable for the police officer to remove the bag from the car for his own protection. (People v Brooks, 65 NY2d 1021 [1985]; see, People v McLaurin, 43 NY2d 902 [1978].) Since the bag was heavy and the officer felt the outline of a gun, the probable cause for an arrest was established.